Jenkins, Justice.
1. Assessments for city paving improvements are liens "against the lots and tracts of land so assessed from the date of the ordinance levying the same, coequal with the lien of other taxes, and prior to and superior to all other liens against such lots or tracts, and such lien shall continue until such assessment and interest thereon shall he fully paid, and shall he enforced in the same manner as are liens for city taxes.” Code, § 69-416.
2. The liens of tax executions are prior in dignity to deeds to secure debts. Belser v. Puckett, 179 Ga. 249 (2) (175 S. E. 565); Thompson v. Adams, 157 Ga. 42 (2) (120 S. E. 529).
3. While it is true that, except as to conveyances of title to secure debt, a year’s support is superior to liens created by a decedent, or liens arising by operation of law, during1 his ownership (Tomlinson v. Adel, 169 Ga. 758 (2), 760, 151 S. E. 482; Gleason v. Traynham, 111 Ga. 887 (3), 36 S. E. 969; Burckhalter v. Planters Loan & Savings Bank, 100 Ga. 428, 28 S. E. 236), and the widow thus takes the interest of the decedent stripped of all such inferior claims (Code, §§ 113-1002, 113-1508), the title of t|he widow to the property set apart as a year’s support is not superior to liens which had already adhered against the *70property before the decedent husband acquired it. Murphy v. Vaughan, 55 Ga. 361.
No. 12710.
April 15, 1939.
W. B. Mixon, Philip Newborn, and McDonald & McDonald, for plaintiff in error.
Wheeler & Kenyon, contra.
4. In accordance with the foregoing' principles, where the decedent husband, under a foreclosure of his security deed, acquired title to the property subsequently set apart to his widow as a year’s support, after the lien of a paving assessment had attached thereto, her title was subordinate to such lien of the city, and the court did not err in so holding. Whether or not the previous rulings by the Court of Appeals in Paulk v. Ocilla, 55 Ga. App. 479 (190 S. E. 409), in a different proceeding between the same parties, would be controlling in this case, that court in substance correctly held in conformity with the above rulings. Judgment affirmed.

All the Justices concur.